Citation Nr: 0514836	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder with depressive features, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for sensory motor 
deficit of the left lower extremity, residuals of transverse 
myelitis at level 3, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for sensory motor 
deficit of the right lower extremity, residuals of transverse 
myelitis at level 3, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to July 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an increased evaluation for transverse 
myelitis, residual of anxiety neurosis impressing as status 
post paraparesis of both lower extremities.

This case was before the Board previously in September 2003 
when it was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  In a December 2004 rating 
decision, the AMC granted separate disability ratings for the 
veteran's psychiatric disability and his disabilities of his 
lower extremities.  The AMC rephrased the issues on appeal to 
reflect the separate disability ratings.  The separate 
ratings were each made effective from November 8, 1995, the 
date on which the veteran's claim for an increased disability 
rating was received.

Contrary to the assertions of the veteran's representative in 
its February 2005 Statement of Accredited Representative in 
Appealed Case, the veteran's disability evaluation was not 
reduced as a result of the actions by the AMC.  Whereas the 
veteran's single disability was previously rated as 40 
percent disabling, the same symptoms are now rated as three 
separate disabilities with a combined disability rating of 60 
percent.  See 38 C.F.R. § 4.25, Table I (2004) (the combined 
rating table).  

It is noted that the veteran has been awarded a temporary 
total ratings for his service-connected disabilities that are 
the subject of this appeal, pursuant to 38 C.F.R. § 4.29, 
effective from June 22, 1998, to July 31, 1998.  In order to 
simplify the discussion, this decision will refer to the 
state of the veteran's service-connected disabilities without 
regard to the temporary total rating.

In an April 22, 2005 Informal Brief of Appellant in Appealed 
Case, the veteran's representative correctly observed that 
the report of a June 2004 VA mental disorders examination 
raised a claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
See VAOGCPREC 12-2001 (July 6, 2001) ("Once a veteran:  (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to total disability based upon individual 
unemployability.").  That claim is referred to the RO for 
appropriate development.  Additionally, the Board notes that 
a September 2003 decision by the Board referred the veteran's 
claim of entitlement to service connection for radiculopathy 
of the arms to the RO.  It appears that no action has been 
taken on that claim; therefore, it is again referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to November 7, 1996, only the earlier criteria for 
rating the veteran's anxiety disorder are applicable.

4.  With respect to the period of time subsequent to November 
6, 1996, neither the earlier nor the amended criteria for 
rating anxiety disorders are more favorable to the veteran.

5.  The veteran's anxiety disorder is currently manifested by 
symptoms such as impaired memory, restlessness, poor 
concentration, anxiety, tremors, tremulous speech, chronic 
sleep impairment, and irritability that result in difficulty 
in establishing and maintaining effective social 
relationships.

6.  The veteran's service-connected sensory motor deficit of 
the left lower extremity, residuals of transverse myelitis at 
level 3, is currently manifested by symptoms including loss 
of patellar and Achilles reflexes, muscle atrophy of the 
gastrocnemius and anterior tibialis muscles, loss of pinprick 
sensation distally in the lower extremity from the knee down, 
and constant pain that is at times excruciating; these 
symptoms result in impairment equivalent to severe incomplete 
paralysis of the sciatic nerve.

7.  The veteran's service-connected sensory motor deficit of 
the right lower extremity, residuals of transverse myelitis 
at level 3, is currently manifested by symptoms including 
loss of patellar and Achilles reflexes, muscle atrophy of the 
gastrocnemius and anterior tibialis muscles, loss of pinprick 
sensation distally in the lower extremity from the knee down, 
and constant pain that is at times excruciating; these 
symptoms result in impairment equivalent to severe incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no 
higher, for an anxiety disorder with depressive features have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9400 (2004).

2.  The criteria for a 60 percent disability evaluation, but 
no higher, for sensory motor deficit of the left lower 
extremity, residuals of transverse myelitis at level 3, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2004).

3.  The criteria for a 60 percent disability evaluation, but 
no higher, for sensory motor deficit of the right lower 
extremity, residuals of transverse myelitis at level 3, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2004).  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
August 1996, May 1997, September 2000, August 2002, March 
2003, and June 2004; VA hospitalization and outpatient 
treatment records dated from December 1986 to May 2004, and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorders, see 38 C.F.R. §§ 4.1, 4.2 
(2004), the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as service medical 
records, statements or examination reports from private 
physicians dated in April 1965, May 1965, October 1971, May 
1973, October 1982, February 1984, April 1984, and May 1984; 
VA examinations conducted in August 1961, November 1972, 
February 1973, April 1977, January 1984, September 1984, 
October 1984, and December 1984; and VA records for 
hospitalization and outpatient treatment between May 1978 and 
May 1983.  The Board has also reviewed documents developed 
throughout this appeal, such as statements from the veteran's 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).


1.  Anxiety disorder

The veteran's service connected anxiety disorder has been 
rated under Diagnostic Codes 8010-9400.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that myelitis under 
Diagnostic Code 8010 is the service-connected disorder and 
that generalized anxiety disorder under Diagnostic Code 9400 
is a residual condition.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old regulations and the new 
regulations in a January 1997 Statement of the Case and 
provided the rating criteria.  Therefore, the veteran and his 
representative at that time were given notice of the old and 
new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to November 1996, generalized anxiety disorder was 
evaluated under the general rating formula for psychoneurotic 
disorders.  38 C.F.R. § 4.132, Diagnostic Code 9410 (1996).  
The schedular criteria for 30, 50, 70, and 100 percent 
ratings for psychoneurotic disorders were as follows:

Definite impairment in the ability to 
establish or maintain effective or 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9410 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996), the 
criterion for a 30 percent evaluation, was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 2002).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

A note following the general rating formula for 
psychoneurotic disorders indicate that social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.  38 
C.F.R. § 4.132, Diagnostic Codes 9410 to 9411, NOTE (1) 
(1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 30, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9410 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The veteran was assigned a GAF score of 65 in May 1997.  In 
June 2004 the veteran was assigned a GAF score of 60.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV at 44-47.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board finds that, in this case, neither the old nor the 
amended rating criteria are more favorable to the veteran's 
claim.  The Board concludes that, regardless of which set of 
rating criteria are applied, the objective medical evidence 
shows disability that more nearly approximates that which 
warrants the assignment of a 50 percent disability rating 
than a 30 or 70 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2004).  That is, the evidence supports a disability 
rating of 50 percent.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor; however, the preponderance of the evidence is against 
the assignment of a disability rating greater than 50 percent 
under either set of criteria.

Although the Board has considered the veteran's entire 
medical history, recent treatment records present a clear, 
consistent picture of the veteran's level of psychiatric 
functioning.  The veteran has symptoms such as impaired 
memory, restlessness, poor concentration, anxiety, tremors, 
tremulous speech, and irritability that result in difficulty 
in establishing and maintaining effective social 
relationships.

At a May 1997 VA mental disorders examination, the veteran 
complained of anxiety, restlessness, and avoidance of groups 
of people.  He was married and lived with his spouse and his 
adult-daughter.  He usually stayed at home.  The veteran was 
preoccupied with his physical disabilities and was in fear 
that they would worsen.  On examination, the veteran was 
clean and appropriately dressed.  He was cooperative and 
rather quiet.  At times, he was tense and restless; however, 
his conversation was coherent and relevant.  There was 
neither delusional material nor any perceptive disorder.  The 
veteran was oriented, and his sensorium was clear.  There was 
no fugue of ideas, no dissociative episodes, and no suicidal 
rumination.  The veteran's judgment was preserved.  The 
examiner diagnosed generalized anxiety disorder and assigned 
a GAF score of 65.

At a June 2004 VA mental disorders examination, the veteran 
reported that he had been unemployed since 1972 after working 
for 20 years as a heavy equipment operator.  He complained of 
tremors and difficulty speaking, anxiety, and poor 
concentration.  He complained of restlessness, irritability, 
and becoming verbally aggressive toward his spouse.  He 
reported occasionally forgetting numbers and other simple 
things.  He complained of poor sleep and frequent awakening 
at night.  He was involved in church activities.  On 
examination, the veteran was clean and adequately dressed and 
groomed.  He was alert and oriented to person, place, and 
time.  His mood was anxious and depressed.  His affect was 
blunted.  His attention, memory, and concentration were fair.  
His speech was clear and coherent.  He was not hallucinating 
nor was he homicidal or suicidal.  He exhibited good impulse 
control.  The examiner diagnosed anxiety disorder not 
otherwise specified with depressive features and assigned a 
GAF score of 60.  The examiner stated that the veteran had 
suffered anxiety, irritability, tremors, and tremulous speech 
due to his anxiety disorder.  The examiner opined that the 
veteran presented moderate symptomatology that affected his 
social and interpersonal capabilities.

With regard to the old criteria, there is no evidence of 
severe impairment in the ability of the veteran to obtain or 
retain employment.  The veteran has not worked in many years, 
but there is no evidence that that is due to his psychiatric 
symptoms.  As discussed below, the veteran has severe 
physical disabilities and his prior work experience was as a 
heavy equipment operator.  Nor is there evidence of severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships.  The veteran has been 
married to his spouse for many years and has successfully 
raised children with her.  He has been able to pursue 
activities in his church despite his psychiatric symptoms.  
Accordingly, although the veteran's anxiety disorder does 
impair his social and occupational functioning, it does not 
do so to a degree that would be considered severe.

With regard to the amended criteria, the Board considered 
assigning the veteran a rating higher than 50 percent; 
however, the preponderance of the evidence is against the 
assignment of a disability rating greater than 50 percent.  
The veteran does not meet the criteria for a rating higher 
than 50 percent.  For example, there is no recent evidence in 
the record of suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); or inability to establish and maintain 
effective relationships.  The veteran's speech is clear, 
coherent, and relevant.  He has good impulse control.  He 
demonstrates appropriate grooming and hygiene.  He is 
appropriately oriented.  He is married to his long time 
spouse and is involved in church activities.  His attention, 
memory, and concentration are fair.

In order to evaluate the veteran's anxiety disorder as 70 
percent disabling, his disability must more nearly 
approximate the criteria for that rating than for the lower 
rating. The veteran's symptoms do not result in deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking, or mood.  Although the veteran is 
unemployed, his employment is limited by both his physical 
and his psychiatric disabilities.  The overall effect of the 
veteran's symptoms of anxiety disorder more nearly 
approximates the criteria for a disability rating of 50 
percent but no higher.

The evidence supports a rating of 50 percent, but no higher, 
for an anxiety disorder with depressive features under 
Diagnostic Code 9410.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence did not create a reasonable doubt 
regarding the level of his disability from his generalized 
anxiety disorder.

The preponderance of the evidence demonstrates that a 
disability rating greater than 50 percent under either the 
old or the amended criteria is not warranted.  In exceptional 
cases where a schedular evaluation is found to be inadequate, 
the RO may refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to psychiatric disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected 
generalized anxiety disorder.  It is undisputed that the 
veteran's service-connected disability has an adverse effect 
on his employment, but it bears emphasizing that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2004).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


2.  Disability of the sciatic nerve

The veteran's service-connected bilateral sensory motor 
deficit of the lower extremity, residuals of transverse 
myelitis at level 3, have been rated under Diagnostic Codes 
8010-8520.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that 
myelitis under Diagnostic Code 8010 is the service-connected 
disorder and that paralysis of the sciatic nerve under 
Diagnostic Code 8520 is a residual condition.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve, 
and a 20 percent evaluation is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve.  Complete 
paralysis of the sciatic nerve contemplates that the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2004).

Disability of the sciatic nerve may also be rated for 
neuritis or neuralgia under Diagnostic Codes 8620 and 8720 
respectively.  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating to be assigned for 
neuritis not characterized by organic changes will be that 
for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2004); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 (2004).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2004); see also 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 (2004).

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  38 C.F.R. § 4.124a (2004).  When involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  Id.  The words "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. 4.6 (2004).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. 4.2, 4.6 
(2004).

To the extent that the veteran has muscle impairment, a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2004).  Muscle Groups X, XI, and XII affect 
movements of the forefoot and toes, propulsion thrust in 
walking, plantar flexion and dorsiflexion of the foot, 
stabilization of the arch of the foot, flexion and extension 
of the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Codes 5310, 5311, 5312 (2004).  Disability 
associated with the sciatic nerve also manifests itself as 
weakness or other functioning of these areas of the lower 
extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2004).  Thus, compensating the veteran for muscle and 
neurologic disability in the lower extremity is precluded by 
38 C.F.R. § 4.55.  See also 38 C.F.R. § 4.14 (2004) 
(prohibiting "pyramiding," or compensating a veteran twice 
for the same symptomatology); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  In addition to his disability ratings for 
paralysis of the sciatic nerve, the veteran receives separate 
disability ratings neurogenic bladder, erectile dysfunction, 
and loss of bowel control; however, the rating evaluations 
for those disabilities are not on appeal.

As pointed out by the veteran's representative in its April 
14, 2005 Informal Brief of Appellant in Appealed Case, the 
record presents a consistent picture of the veteran's 
longstanding symptoms from his service-connected bilateral 
sensory motor deficit of the lower extremity.  Further, the 
evidence shows that the findings have been essentially 
symmetric for each lower extremity.  The veteran's symptoms 
include loss of patellar and Achilles reflexes, muscle 
atrophy of the gastrocnemius and anterior tibialis muscles, 
loss of pinprick sensation distally in the lower extremity 
from the knee down, and constant pain that is at times 
excruciating.  Further, the veteran requires a Canadian 
crutch to ambulate and has reported several falls.

The veteran's symptoms essentially mirror the symptoms of 
neuritis of the sciatic nerve.  38 C.F.R. § 4.123 (2004); see 
also 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2004).  
Neuritis is to on the scale for injury of the sciatic nerve 
with a maximum rating equal to severe, incomplete, paralysis.  
In this case the Board notes that the criteria for severe 
incomplete paralysis of the sciatic nerve requires symptoms 
include marked muscle atrophy.

The veteran has atrophy of the affected muscles.  At an 
August 1996 VA spine examination and a May 1997 VA diseases 
and injuries of the spinal cord examination, the veteran had 
generalized muscular atrophy in both lower extremities.  He 
had weakness in ankle dorsiflexors, tibialis anterior, 
extensor hallucis longus, and plantar flexion muscles, 
specifically the gastrocnemius muscles.  These muscles were 
graded as 2/5 muscle strength bilaterally.  At an August 2002 
VA miscellaneous neurologic disorders examination, there was 
4/5 muscle strength in the proximal aspect of the lower 
extremities bilaterally.  Muscle strength was 3/5 in plantar 
flexion and extension bilaterally.  At a March 2003 VA 
peripheral nerves examination, muscle tone in the lower 
extremities was normal and muscle power was 4/5.  In March 
2004 the veteran showed an atrophic left calf and mildly 
atrophic interosseus muscles.  Muscle strength in the hip 
flexors, knee extensors, and ankle dorsiflexors was 4/5.  
Muscle strength in the long toe extensors was 3/5.  Muscle 
strength in the ankle plantar flexors was 2/5.  All findings 
were symmetrical bilaterally.  Although none of the 
examination reports specifies that the veteran has "marked" 
muscle atrophy, the findings presented in the examination 
reports are consistent with marked atrophy.  

Therefore, the veteran symptoms of his sensory motor deficit 
of the lower extremity, residuals of transverse myelitis at 
level 3, more nearly approximate the criteria for severe 
incomplete paralysis of the sciatic nerve for each lower 
extremity than the criteria for moderately severe incomplete 
paralysis.  Under Diagnostic Code 8520, severe incomplete 
paralysis of the sciatic nerve warrants a 60 percent 
disability rating.  The preponderance of the evidence is 
against the assignment of a disability rating greater than 60 
percent bilaterally for either lower extremity because the 
veteran does not have symptoms of complete paralysis of the 
sciatic nerve, including weakened flexion of the knee, foot 
dangle or drop, or no active movement of the muscles below 
the knee.

Accordingly, the criteria for a 60 percent disability rating, 
but no higher, under Diagnostic Code 8520 for each lower 
extremity have been met.  In exceptional cases where a 
schedular evaluation is found to be inadequate, the RO may 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2004).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to neurologic disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran was hospitalized in 1998 for 
initial evaluation in VA medical center spinal cord unit.  
Other than that one-month hospitalization, the veteran has 
not required any recent periods of hospitalization for his 
service-connected neurological disorders.  It is undisputed 
that the veteran's service-connected disabilities have an 
adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2004).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


3.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received on November 8, 1995.  In a 
November 1996 rating decision, the RO denied the veteran's 
claim.  Only after the November 1996 rating action was 
promulgated did the RO, on August 2, 2001, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on August 2, 2001, was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by VA at that time, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, the veteran's case was readjudicated.  The 
veteran's increased rating claim was readjudicated in a 
December 2004 rating decision and a Supplemental Statement of 
the Case (SSOC), adjudicating the veteran's claim, was also 
provided to the veteran in December 2004.  These actions 
essentially cured the error in the timing of the notice.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim for higher 
ratings, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on August 2, 
2001, complied with these requirements.  Additionally, the 
Board notes that, although the August 2, 2001 letter to the 
veteran requested a response within 60 days, under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  The 
veteran was provided VA examinations in August 1996, May 
1997, September 2000, August 2002, March 2003, and June 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, VA's efforts have 
complied with the instructions contained in the September 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for an anxiety disorder with depressive features is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to a disability rating of 60 percent but no 
higher for the veteran's sensory motor deficit of the left 
lower extremity, residuals of transverse myelitis at level 3, 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.

Entitlement to a disability rating of 60 percent but no 
higher for the veteran's sensory motor deficit of the right 
lower extremity, residuals of transverse myelitis at level 3, 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


